1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   RANDOLF CHEREWICK,                                    Case No.: 20cv693-BEN (MSB)
12                                        Plaintiff,
                                                           ORDER GRANTING JOINT MOTION TO
13   v.                                                    CONTINUE MANDATORY SETTLEMENT
                                                           CONFERENCE
14   STATE FARM FIRE AND CASUALTY, et al.,
15                                     Defendants.

16
17
18         On May 21, 2021, the parties filed a “Joint Motion to Continue Mandatory
19   Settlement Conference.” (ECF No. 17.) They ask the Court to vacate the video
20   Mandatory Settlement Conference (“MSC”) currently scheduled for June 4, 2021, and
21   reset the MSC for “a date convenient to the Court but at least 30 days after the Court
22   issues its ruling on Defendant’s Motion for Summary Judgment.” (Id. at 2.) In support,
23   the parties state that the MSC is scheduled before their deadline to file dispositive
24   motions, and Defendant State Farm intends to file a Motion for Summary Judgment.
25   (Id.) They further contend that their “respective positions regarding settlement value
26   remain unchanged[,]” and “until such time as the Court rules on Defendant’s Motion for
27   Summary Judgment, a settlement conference would be fruitless and not a productive
28   use of the Court’s time.” (Id.)
                                                       1
                                                                                   20cv693-BEN (MSB)
1          Having considered the parties’ joint motion and finding good cause, the Court
2    GRANTS the motion. Accordingly, the Court VACATES the MSC currently scheduled for
3    June 4, 2021, at 1:30 p.m. The Court ORDERS the parties to contact the chambers of
4    Judge Berg within five business days of the District Judge’s ruling on State Farm’s
5    Motion for Summary Judgement to reset the MSC.
6          IT IS SO ORDERED.
7    Dated: May 21, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                 20cv693-BEN (MSB)
